DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Amendment
            The amendment filed 06/02/2022 has been entered.  Claims 1-10, 12-17 and 20-21 remain pending in the application.
The previous objections to the specification are withdrawn in light of Applicant's amendment to the specification.
The previous 35 USC 112(a) rejections of Claims 1-10, 15-17 and 20 are withdrawn in light of Applicant’s amendment to Claim 1.
The previous 35 USC 112(b) rejections of Claims 1-10, 12-17 and 20 are withdrawn in light of Applicant’s amendment to Claims 1, 3, 5-7, 10,12, 16 and 20.


	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/12/2021 has been considered by the examiner.  It is noted, the Examiner has corrected a typographical error in a reference number.  No further action is required.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 12-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 12-14, lines 4, 3 and 3, respectively, recitation of “is less than” is an open ended range, conceivably covering ranges substantially less than  300, 250 and 200 degrees, such as -200 degrees.  There is no evidence on the record to suggest that Applicant envisioned such a lower limit to this range or any other lower limit for this open ended range.  Accordingly, Applicant has not demonstrated possession of the claimed invention at the time the application was filed.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 9, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schofield et al. US Pub. 2010/0158728.

	With respect to Claim 1, Schofield et al. disclose a multi-stage rotary piston pump 10 comprising two shafts 28/30 arranged in a housing 12 and supporting a plurality of rotary pistons (“two intermeshing sets of lobed Roots rotor components”, Paragraph 0020, lines 1-3, hereafter 14), wherein corresponding rotary pistons make up a rotary piston pair (“set”, Paragraph 0021. lines 1-4, see Figures 3-4), and a plurality of rotary piston pairs each constituting a pump stage 18/20/22/24/26 are provided (Paragraph 0027, lines 5-9), a plurality of connection channels (40/42/44/46/48) each connecting neighboring pump stages (7/8 and 8/9) to each other (Paragraph 0022, lines 5-7), a pump inlet 36 connected to a first pump stage 18, and a pump outlet 38 connected to a last pump stage 26, wherein for a surface (inside surface of 12 adjacent 18,18’ see Figure 1) of a pump chamber (chamber surrounding 18/18’, Paragraph 0021, lines 5-7) where a rotary piston pair 18/18’ is arranged (see Figure 1and 3).  Schofield et al. is silent on for the surface the following applies: A>400 mm2/(m3/h)*S/VR, wherein S is the highest measured pumping capacity of the pump with an inlet pressures of 1-50 mbar, and VR is the internal volume ratio.  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used an area of A>400 mm2/(m3/h)*S/VR; because it has been held that “where the only difference between the prior art and the claim was recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not preform differently than the prior art device, the claimed device was not patentably distinct from the prior art device”  Gardner v. TEC Syst., Inc., 725 F.2d 1338 220 USPQ 777 (Fed. Cir. 1984) cert. denied, 469 US 830,225 SPQ 232 (1984).
It is noted, that the criticality of the area being large as possible is disclosed by Schofield et al. Figure 1, see chamber housing 18 versus chamber housing 26.  

With respect to Claim 2, as it depends from Claim 1, Schofield et al. disclose the number of stages 18/20/22/24/26 is at least three (Schofield et al. disclose 5 stages, see Figure 1).

With respect to Claim 3, as it depends from Claim 2, Schofield et al. disclose the following applies to the number of stages:                         
                            n
                             
                            >
                             
                            √
                            V
                            R
                            -
                            1
                        
                     (i.e. 5                         
                            >
                        
                                             
                            
                                15
                            
                            -
                            1
                        
                     = 3.87 -1 = 2.87; 5 > 2.87).
With respect to Claim 5, as it depends from Claim 1, Schofield et al. disclose a second stage 20 and a third stage 22, and at least the second 20 and the third 22 pump stages are connected to a relief valve (”a pressure relief valve”, Paragraph 0011, lines 1-11, stages 18, 20, 22 are connected upstream to the “a pressure relief valve”).

With respect to Claim 9, as it depends from Claim 1, Schofield et al. disclose the connection channels (40/42/44/46/48) are arranged (see Figure 1) in the housing 12. 

With respect to Claim 17, as it depends from Claim 2, Schofield et al. disclose. the number of stages 18/20/22/24/26 is at least five (5 stages, see Figure 1).
With respect to Claim 20, as it depends from Claim 5, Schofield et al. disclose a multi-stage rotary piston pump 10 further comprising a fourth stage 24 and at least a second 20 and a third 22 pump stage wherein at least the second 20, the third 22 and fourth 24 pump stages are connected to the relief valve (”a pressure relief valve”, Paragraph 0011, lines 1-11, stages 18, 20,22 are connected upstream of the “a pressure relief valve” and stages 24-26 are connected downstream of the “a pressure relief valve”).  

With respect to Claim 20, as it depends from Claim 5, Schofield et al. disclose a multi-stage rotary piston pump 10 further comprising a fourth stage 24 and at least a second 20 and a third 22 pump stage wherein at least the second 20, the third 22 and fourth 24 pump stages are connected to the relief valve (”a pressure relief valve”, Paragraph 0011, lines 1-11, stages 18, 20,22 are connected upstream of the “a pressure relief valve” and stages 24-26 are connected downstream of the “a pressure relief valve”).  


Claims 4, 6, 8, 12-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Schofield et al. (mentioned previously), in view of Yoshimura US Pub. 2004/0247465.

With respect to Claim 4, as it depends from Claim 1, although Schofield et al. disclose most of the limitations of the claim, including a relief valve avoiding an overcompression (Paragraph 0011, lines 3-5, also see Claim 6), Schofield et al. is silent on at least one of the pump stages is connected to a relief channel where a relief valve is arranged.  Yoshimura, disclosing a screw type vacuum pump (see title), specifically teaches at least one of the pump stage 7 is connected to a relief channel 14 where a relief valve 12 is arranged (see Figure 1).  Yoshimura teaches the relief channel 14 and relief valve 12 advantageously limited a temperature increase of a compressed gas (Paragraph 0012, lines 1-5).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used relief valve connected to the relief channel as taught by Yoshimura, in the pump disclosed by Schofield et al., to have advantageously limited the temperature increase of the compressed gas.

With respect to Claim 6, as it depends from Claim 4, Yoshimura further discloses the relief channel 14 are connected to the environment and/or the pump outlet 6.

With respect to Claim 8, as it depends from Claim 1, although Schofield et al. disclose most of the limitations of the claim, including a multi-stage rotary piston pump 10 having a housing 12, Schofield et al. is silent on a housings comprises cooling fins on an outside and/or cooling channels arranged in housing walls.  Yoshimura, disclosing a screw type vacuum pump (see title), specifically teach a housings 2 comprises cooling fins on an outside and/or cooling channels 18 arranged in housing walls (see Figure 1).  Yoshimura teaches the cooling channels in the housing advantageously equalized the compressed gas temperature across the stages (Paragraph 0062, lines 1-7).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used the cooling channels taught by Yoshimura, in the pump disclosed by Schofield et al., to have advantageously equalized the compressed gas temperatures across the stages.
This simple modification is only wrapping the housing of Schofield et al. with the cooling jacket taught by Yoshimura.

With respect to Claims 12-14, as they depend on Claims 1, 12 and 13, respectively, although Schofield et al. disclose most of the limitations of the claim, including a multi-stage rotary piston pump 10 having a final-pressure operation (discharge of 26, in Figure 1); Schofield et al. is silent on during the final-pressure operation a gas temperature measured directly behind the last stage is less than 300 °C (Claim 12) and 250 °C (Claim 13) and 200 °C (Claim 14).  Yoshimura disclosing a screw type vacuum pump (see title), specifically teach during the final-pressure operation (discharge of 9) a gas temperature (Td) measured directly behind the last stage 9 is less than 300 °C and 250 °C and 200 °C (Paragraph 0062, lines 1-7; “less than 135 °C”; 135 is less than 300, 250 and 200 °C).  Yoshimura teaches the gas temperature behind the last stage being less than 300, 250 and 200 °C advantageously complied with safety standards (Paragraph 0062, lines 1-7 and Paragraph 0002, lines 1-6).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used a gas temperature behind the last stage less than 200-300 °C as taught by Yoshimura, in the pump disclosed by Schofield et al.,  to have advantageously complied with safety standards.

With respect to Claim 16, as it depends from Claim 9, although Schofield et al. disclose most of the limitations of the claim, including a multi-stage rotary piston pump 10 with connection channels (40/42/44/46/48), Schofield et al. is silent on wherein the connection channels are partially surrounded by cooling channels.  Yoshimura disclosing a screw type vacuum pump (see title), specifically teach connection channels 35/36 are arranged (see Figure 1) partially surrounded by cooling channels18.  Yoshimura teaches the connection channels partially surrounded by cooling channels advantageously equalized the compressed gas temperature across the stages (Paragraph 0062, lines 1-7).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used the cooling channels taught by Yoshimura, in the pump disclosed by Schofield et al., to have advantageously equalized the compressed gas temperatures across the stages.
This simple modification is only placing the cooling jacket taught by Yoshimura around the housing/connection channels disclosed by Schofield et al.  After the combination the channels of Schofield et al. will be partially surrounded by the cooling channels of Yoshimura.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Schofield et al. (mentioned previously), in view of Rival US Pub. 2006/0222506.

With respect to Claim 7, as it depends from Claim 1, although Schofield et al. disclose most of the limitation of the claim, including a multi-stage pump 10 having neighboring stages 7/8, Schofield et al. is silent on there is a pressure difference between neighboring pump stages and the pressure difference is smaller than 500 mbar.  Rival disclosing a multi-stage vacuum pump (see Figure 7), specifically teach a pressure difference between neighboring pump stages 5/6 (see Figure 7) and the pressure difference is smaller than 500 mbar (Paragraph 0118, lines 1-2; the pressure difference between stages 5 and 6 is 10 mbar less than 500 mbar).  Rival teaches using a pressure difference between stages smaller than 500mbar advantageously saved power (Paragraph 0124, lines 1-3 and Paragraphs 0011 to 0122).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used a pressure difference between stages smaller than 500 mbar as taught by Rival, in the pump disclosed by Schofield et al., to have advantageously saved power.


Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Schofield et al. (mentioned previously), in view Haruna et al. US Pub. 2012/0255445, as an evidentiary reference.

With respect to Claims 10 and 15, as they depend from Claims 1 and 10, respectively, although Schofield et al. disclose most of the limitations of the claim, including a multi-staged piston pump 10 having a pumping capacity (Paragraph 0020, lines 6-8), Schofield et al. is silent on the capacity is at least 1500 m3/h (Claim 10) or at least 2500 m3/h (Claim 15).  However as evidenced my Haruna et al. it was old and well known in the art to use a pumping capacity of at least 1500 m3/h or at least 2500 m3/h.  Haruna et al. disclosing a multistage piston (“roots pump”, Paragraph 0058, lines 1-4) pump (Y2) teaches a pumping capacity of at least 1500 m3/h or at least 2500 m3/h (Paragraph 0099, lines 1-4, discharge of “40B set to 14,100 m3/h”; which is at least 1500 or 2500 m3/h).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used an overall pumping capacity of 1500 or 2500 m3/h, in the pump disclosed by Schofield et al., because as evidenced by Haruna et al., it was old and well known in the art to do so.

Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over Schofield et al. (mentioned previously), in view Kudara et al. US Pub. US 2014/0112815, as an evidentiary reference.

With respect to Claim 21, as it depends from Claim 1, although Schofield et al. disclose most of the limitations of claim, Schofield et al. is silent on the surface of the pump chamber has a time-averaged pressure of more than 200 mbar and less than or equal to 1000 mbar.  However, as evidenced by Kudara et al. it was old and well known in the art to use a time-averaged pump chamber pressure of more than 200 mbar and less than or equal to 1000 mbar.  Kudara et al. disclosing a multistage rotary pump 14 (Paragraph 0021, lines 8-10), specifically teach a surface (outer surface of 50f, see Figure 1) of a pump chamber 50f has a time-averaged pressure (“average pressure”, Paragraph 0036, lines 19-23) of more than 200 mbar and less than or equal to 1000 mbar (the average pressure of 50f is 530 Torr, i.e. 706 mbar in the range of 200 and 1000 mbar, Paragraph 0036, lines 19-23).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used a time-averaged pump chamber pressure of more than 200 mbar and less than or equal to 1000 mbar in the pump disclosed by Schofield et al. because as evidenced by Kudara et al. it was old and well known in the art to do so. 




Response to Arguments
Applicant's arguments filed 06/02/2022 have been fully considered but they are not persuasive.
In response to Applicant’s arguments, see Remarks, Page 6, last paragraph, namely “a temperature always has a lower limit”, the lower limit of temperature would be absolute zero.  While one of ordinary skill in the art would not infer absolute zero, such a person would assume a negative value of the temperature.  Therefore a temperature less than 200 degrees C needs to have a lower bound.

In response to Applicant’s arguments, see Remarks, Page 7, lines 5-8, namely Claim 11 has been incorporated into Claim 1, in addition to not including the “time-averaged pressure” limitation; the “volume ration is at least 15” has also been deleted.  Accordingly, amendment Claim 1 does not contain all the indicated allowable subject matter of Claim 11.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P. SOLAK whose telephone number is (571)272-8341.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba who can be reached at 469 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Timothy P. Solak
/tps/
Art Unit 3746
08/03/2022

/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746